808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin SWANSON, Sr., Plaintiff-Appellant,v.TRANSYLVANIA COUNTY DEPARTMENT OF SOCIAL SERVICES;  DottieHarris, Social Worker;  Joey Barton, SocialWorker;  James Whitmare, TransylvaniaCounty Sheriff's Department,Defendants-Appellees.
No. 86-7299.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 25, 1986.Decided Dec. 31, 1986.

Before RUSSELL, WIDENER and CHAPMAN, Circuit Judges.
Melvin Swanson, Sr., pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice;  William R. White, for appellees.
PER CURIAM:


1
Melvin Swanson, Sr., filed this 42 U.S.C. Sec. 1983 civil rights suit alleging constitutional violations arising from the termination of his parental rights.  After the defendants filed their answer, Swanson filed a motion to file a supplemental complaint.  The district court denied that motion.  Swanson appeals.


2
The order Swanson appeals from is not a final order, as it does not dispose of all the issues so that nothing remains to be determined.   Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  Furthermore, this case may not be appealed under the exceptions of 28 U.S.C. Sec. 1292.  Nor does the appeal fit under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and dismiss the appeal for lack of jurisdiction.


4
DISMISSED.